952 F.2d 1396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re James Madison COMPTON, Petitioner.
No. 91-8077.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 31, 1991.Decided Jan. 21, 1992.

On Petition for Writ of Mandamus.
James Madison Compton, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
James Madison Compton filed an action in the district court challenging a change in South Carolina's parole eligibility laws.   He contended that prior to enactment of the law he was entitled to review by the parole board every year, but that he is now entitled to review only every two years.   The action was filed in 1989.   The magistrate judge filed a report and recommendation in March 1990.   Compton objected to the magistrate judge's report in March 1990.   The district court has not yet acted on the case.


2
Compton filed this petition for a writ of mandamus seeking an order directing the district court to act expeditiously on his case.   The Respondents answered the petition, contending that the district court's heavy trial schedule had delayed consideration and disposition of this case.   We decline at this time to enter an order directing the district court to act on the case.   However, we trust that the district court will act expeditiously.   Our denial of the petition is without prejudice to Compton's right to refile should the district court not act promptly.


3
Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


4
PETITION DENIED.